DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14, 16 and 20 in the reply filed on 6/23/2022 is acknowledged. Applicants also elected the species of claims 2 and 3 to include neurologic and degenerative neurologic disease. Claims 1-14, 16, 20 are pending. 
Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/2022.
Claims 1-3, 9-14, 16, 20 have been considered on the merits herein. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9-14, 16, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating or alleviating symptoms of the degenerative neurologic diseases,  Alzheimer’s, Parkinson’s disease, Huntington’s disease,  and epilepsy, the method comprising administering to a subject in need thereof, a composition comprising M. luteus vesicles as an active ingredient, does not reasonably provide enablement for alleviating or treating the scope of neurologic diseases encompassed in claims 1-3, 9-14. 16, and 20 including myotropic lateral sclerosis, , Kearns-Sayre syndrome (KSS), chronic progressive external ophthalmoplegia (CPEO), mitochondrial encephalomyopathy with lactic acidosis and stroke-like episodes (MELAS), myoclonic epilepsy with ragged-red fibers (MERRF), neurogenic weakness with ataxia and retinitis pigmentosa (NARP), Leigh syndrome (LS), and mitochondrial recessive ataxia syndrome. In addition, there is no indication or teachings in the specification that the scope of neurologic diseases encompassed by the claimed language are mediated by NLRP3 inflammasome. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification teaches a Tg-APP/PS1 brain disease mouse model, in which overexpression of abnormal amyloid precursor protein (APP) and PS1 (presenilin 1) are induced. The animal model demonstrates an abnormal protein plaque deposition and is the animal model for Alzheimer’s disease, see https://www.jax.org/strain/025971, for support. They find that the administration of M. luteus vesicles to the Tg-APP/PS1 mice suppresses the progression of short-term and long-term cognitive dysfunction in brain disease mice induced by the production of an abnormal protein, has a therapeutic effect on spatial perceptual learning and memory ability restoration in the mice, suppresses memory ability loss induced by the abnormal protein, suppresses the formation of abnormal protein plaques in the brain disease mouse model caused by overexpression of abnormal protein, induce neurogenesis, and exhibits the effect of treating a neurologic disease by the production of an abnormal protein by producing neurogenesis in a brain disease mouse model, increase inter-neuronal integrity through the formation of nerve cell dendrites (ex. 11-16, p. 42-49). There is no teaching that the subjects having diseases of claim 3 also demonstrate the abnormal protein plagues of the brain as demonstrated by the mouse model.  Therefore, the specification only teaches Alzheimer’s disease, and not the full scope of neurological diseases such as those recited in the claims. In addition, regarding claim 11, drawn to the composition suppressing NLRP3 inflammasome formation, examples 5-7 are specific to studying the immune regulating function of vesicles derived from M. luteus. Mice administered LPS which induces immune dysfunction in mice were examined for NLRP3 expression and were administered vesicles from M. luteus. They found that NLRP3 expression was suppressed compared to dexamethasone administered mice, thus the vesicles suppress innate immune dysfunction by an inflammatory causative factor and suppress the secretion of IL-1β, which is an inflammatory mediator secreted by NLRP3 inflammasome (ex.5). The vesicles also suppress the signaling pathway of JNK and NFkB (p65) priming NLRP3 inflammasome formation (ex. 6) and suppress ILC3 cells, thus suppressing production of innate immune cells induced by the NLRP3 inflammasome (ex. 7); however, there is no showing of administering M. luteus vesicles to a treat or alleviate a neurologic disease in a subject in need thereof wherein the composition suppresses the NLRP3 inflammasome, in the subject in need thereof. 
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to a method for alleviating or treating a neurological disorder as instantly claimed, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). While the level of skill in the art is high, the unpredictability of the art, lack of guidance, broad scope of the claims and poorly developed state of the art would require that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention. With regard to (6), the specification requires the skilled artisan to practice trial and error experimentation in a method to alleviate or treat the numerous neurological diseases as recited in claim 3 as well as the scope of “neurologic disease”. Given the above analysis of the factors which the courts have determined are critical in determining whether a claimed invention is enabled, it must be considered that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is directed to a method of delivering a drug for treating a neurologic disease comprising administering a composition comprising M. luteus vesicles and a drug for treating a neurologic disease to be targeted as an active ingredient to a subject in need thereof. It is not clear what is being targeted as an active ingredient, i.e. vesicle or drug, and in what way either the vesicle or drug is being targeted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 12, 13, 14, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by KR20190103962 A, IDS. 
Regarding claims 1, 2, 12, 13, 20, KR962 teaches a composition comprising vesicles from Micrococcus luteus to treat dementia and macular degeneration, both being neurologic diseases (abstract, p. 2, 1st parag., p. 3, 3rd parag., p. 4, 2nd parag.-whole page, p. 6, 1st parag., p. 7, whole page).  
Regarding claim 12, the vesicles have an average diameter of 10-200 nm (p. 4, 4th from last parag., p. 6, 7th parag.).
 Regarding claim 14, the composition is taught to be a pharmaceutical, food or inhalant composition comprising the Micrococcus luteus vesicles (p. 4, whole page, p. 6, last parag.-p. 7, whole page, p. 9, 3rd from last parag., Ex. 16, 17, 18), which inhibits the secretion of inflammatory mediators when administered to inflammatory cells in vitro (p. 5, 1st parag., p. 14, Ex. 18). 
Regarding claim 16, the composition is administered with a therapeutic agent (p. 7, last parag.-p. 8, 1st parag., also see whole page 8). 
Thus, the reference anticipates the claimed subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 10, 12, 13, 14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (US20200254028 A1) supported by Han et al. (Int. Neurourol., J. 2016) and Guan et al. (Front. Int. Neurosci., 2020).
Regarding claims 1-3, 13, 20, Goodman teaches a method of treating diseases including Parkinson’s disease, Alzheimer’s disease, Huntington’s disease, and epilepsy (0217) comprising administering a composition comprising vesicles from microorganisms including Micrococcus luteus (0002, 0003, 0042, 0059, 0080, 0081, Table 1, 0085-0090).
Regarding claim 12, the vesicles have a diameter of 20-250 nm (0100), thus falling within applicants claimed range of 10-200 nm. 
Regarding claim 14, Goodman teaches the composition to be a pharmaceutical composition (0095, 0096) or a food product (0136). 
Regarding claim 16, the composition may additionally contain a drug/therapeutic for treating neurologic diseases including BDNF and GDNF, for example (0146). 
Regarding claim 9, neurologic disease such as Alzheimer’s and Parkinson’s are known to be due to neurogenesis dysfunction, see Han et al. (p. 276-280).
Regarding claim 10, neurologic disease such as Alzheimer’s and Parkinson’s are known to be mediated by NLRP3 inflammasome, support is provided by Guan et al. (p. 1-5). 
Thus, before the effective filing date of the claimed invention, Goodman teaches a composition comprising vesicles can be used in a method of treating diseases including Parkinson’s disease, Alzheimer’s disease, Huntington’s disease, and epilepsy. Vesicles from M. luteus are listed to be used a method as claimed.  Therefore, one would have a reasonable expectation of successfully using a composition comprising M. luteus vesicles to treat the claimed neurologic diseases. 

Claim(s) 3, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20190103962 A, IDS as applied to claims 1, 2, 12, 13, 14, 16 and 20 above, and further in view of Goodman et al. (US20200254028 A1) supported by Han et al. (Int. Neurourol., J. 2016) and Guan et al. (Front. Int. Neurosci., 2020) and https://www.nia.nih.gov/health/what-is-dementia#:~:text=Who%20can%20diagnose%20dementia%3F,often%20consulted%20to%20diagnose%20dementia.
The teachings of KR962 are found above. While KR’962 teaches treating neurologic diseases including the degenerative diseases dementia and macular degeneration, they do not specifically disclose the diseases of claim 3. However, Alzheimer’s is a form of and the most common form of dementia. See https://www.nia.nih.gov/health/what-is-dementia#:~:text=Who%20can%20diagnose%20dementia%3F,often%20consulted%20to%20diagnose%20dementia for support. 
 In addition, Goodman teaches a method of treating neurologic diseases including Parkinson’s disease, Alzheimer’s disease, Huntington’s disease, and epilepsy (0217) comprising administering a composition comprising vesicles from Micrococcus luteus (0002, 0003, 0042, 0059, 0080, 0081, Table 1, 0085-0090).
Regarding claim 9, neurologic disease such as Alzheimer’s is known to be due to neurogenesis dysfunction, see Han et al. (p. 276-280).
Regarding claim 10, neurologic disease such as Alzheimer’s is known to be mediated by NLRP3 inflammasome, support is provided by Guan et al. (p. 1-5). 
Therefore, before the effective filing date of the claimed invention, a posita would have had a reasonable expectation of successfully treating the specific neurologic diseases of claim 3 including specifically Alzheimer’s disease when administering the composition of KR’962 in light of the combined teachings of KR’962 and Goodman,  because compositions comprising M. luteus vesicles, when administered to a subject in need thereof, are known to effectively treat degenerative neurologic diseases including dementia and Alzheimer’s (the most common form of dementia).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9-14, 16, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-13, 16 of copending Application No. 17646140 in view of Schmidt et al., (Curr. Neuropharmac., vol. 6, p. 164-178, 2008). The instant claims are drawn to a method for treating or alleviating a neurologic disease comprising administering a composition comprising vesicles derived from Micrococcus luteus to a subject in need thereof.  Copending ‘140 is drawn to method for treating or alleviating an ocular disease comprising administering a composition comprising vesicles derived from Micrococcus luteus to a subject in need thereof.   Glaucoma and diabetic retinopathy are both neurodegenerative diseases of the retina (see Schmidt, abstract, intro.) and are therefore encompassed within the scope of the instantly claimed neurologic disease.  Both claimed inventions are drawn to diseases which are mediated by NLRP3 inflammasome, the composition comprises vesicles having an average diameter of 10-200 nm, wherein the compositions are pharmaceutical, food or inhalant compositions, and the composition additionally comprises a drug for treating the disease.  Thus, the claims of the copending 140 anticipate the instant claims, and thus, render them obvious.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1632